Title: From Thomas Jefferson to William Short, 8 March 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 8. 1791.

A conveyance offering by which we can send large packets you will recieve herewith the following articles.

1.  The newspapers.
2.  The acts of the 2d. session of Congress.

3.  A report on the fisheries of the U.S. It is thought that this contains matter which may be usefully communicated. I am persuaded the better this subject is understood in France, the more they will see their interest in favouring our fisheries.
4.  A letter from the President to the King, of which an open copy is inclosed for your information.
5.  A letter from myself to the Count de Moustier in answer to his to the President and myself taking leave.
6.  A letter from myself to the President of the National assembly of France in answer to his to Congress on the death of Dr. Franklin. Let it be understood that Congress can only correspond through the Executive, whose organ in the case of foreign nations is the Secretary of state. The President of the U.S. being co-ordinate with Congress, cannot personally be their scribe.
7.  Some papers in a case interesting to Dr. McHenry of Baltimore. He at first sent them to me with a desire to commit the subject of them wholly to you. I informed him we could not consent that you should be used as the agent of private individuals, but that if he would provide an agent on the spot who would undertake the details of sollicitation, management, correspondence, &c. I would desire you to patronize the measure so far as you should find it prudent and just. It is put on this footing as you will see by his answer to me.
8.  A correction of the Report on weights and measures.

You are desired to have a medal of gold struck from the diplomatic die formerly ordered and present it with a chain of gold to the Count de Moustier who is notified that this will be done by you. I formerly informed you that we proposed to vary the worth of the present by varying the size of the links of the chain, which are fixed at 365 in number. Let each link in the present instance contain 6. livres worth of gold, and let it be made of plain wire, so that the value may be in the metal and not at all in the workmanship. I shall hope to recieve the dies themselves when a safe conveyance presents itself.—I am with great esteem, Dear Sir Your friend & servant,

Th: Jefferson

